       Case 1:19-cv-04784-WMR Document 6 Filed 01/13/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Jared Rhodes,

                       Plaintiff,     Case No. 1:19-cv-4784

v.                                    William M. Ray, II
                                      United States District Judge
ICare Financial,

                       Defendant.

________________________________/

                                ORDER

     On January 13, 2020, the Plaintiff filed a Notice of Settlement

informing the Court that the parties have settled this case and that they

will file the appropriate dismissal documents with the Court within sixty

(60) days. The Clerk of Court is directed to ADMINISTRATIVELY

CLOSE this case.     The parties shall file a dismissal or other filing

disposing of this case upon finalization of the settlement. If settlement
         Case 1:19-cv-04784-WMR Document 6 Filed 01/13/20 Page 2 of 2




negotiations should fail, the parties shall promptly move to reopen the

case.1



     IT IS SO ORDERED this 13th day of January, 2020.




1 Administrative closure is a docket-control device used by the Court for
statistical purposes. The parties need only file a motion to reopen the
case if settlement negotiations fail. Administrative closure will not
prejudice the rights of the parties to this litigation in any manner.


                                      2
